Order filed, May 16, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00218-CR
                                 ____________

                  DANIEL MICAH VERMILYEA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1335846


                                      ORDER

      The reporter’s record in this case was due May 07, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Judy Fox and Marcia Barnett, the court reporters, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM